Exhibit 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [  *  ]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

COVER PAGE

AMENDMENT ONE
Effective as of April 1, 2009

to

Manufacturing and Supply Agreement

Effective as of October 8, 2008

Between

Siemens AG Healthcare Sector
Components & Vacuum Technology
Henkestrasse 127
91052 Erlangen
Germany

And

TomoTherapy Incorporated
1240 Deming Way
Madison, WI 53717
USA

1

This Amendment One (the “Amendment”) to the Manufacturing and Supply Agreement
dated effective as of October 8, 2008 between Siemens AG Healthcare Sector and
TomoTherapy Incorporated (the “Agreement”), is hereby entered into on the dates
set forth below to be effective as of April 1, 2009.

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, Seller and Buyer do hereby covenant and agree as follows:



  1.   Section 2b. Purchase Order Placement

The following is hereby DELETED:

“Seller will provide repair of out-of warranty Accelerator Assemblies (part
number [ * ]) at a price not to exceed [ * ]. Final price and warranty will be
set in an addendum to the contract once the repairing and testing of ten
(10) units are complete.”

And REPLACED with the following:

“Seller will repair out-of-warranty Accelerator Assemblies (part number [ * ])
as described in Exhibit C.”

Exhibit C attached hereto shall be added as an exhibit to the Agreement.



  2.   Section 9 Warranty

The following is hereby DELETED:

“Except for part number [ * ]), which is warranted for eighteen months from the
Date of Delivery, or twelve months from date of installation at a customer site,
whichever occurs first. Seller warrants that all other Products will be free
from defects in materials and workmanship for a period of six (6) months from
the Date of Delivery. The time period for all warranties shall be suspended
during any period in which Seller has returned Products and is evaluating or
repairing or reworking them as set forth in subsequent paragraphs of this
Section 8. When Buyer has developed sufficient data, Buyer will propose and
Seller will consider warranties for one or more Products based on beam-on time
rather than a time-based warranty.”

And REPLACED with the following:

“New Accelerator Assemblies (part number [ * ]) are warranted for eighteen (18)
months from the date of delivery, or twelve (12) months from date of
installation at a customer site, whichever occurs first. Repaired
out-of-warranty Accelerator Assemblies (part number [ * ]) are warranted for
twelve (12) months from date of delivery. Seller warrants that all other
Products will be free from defects in materials and workmanship for a period of
six (6) months from the date of delivery. The time period for all warranties
shall be suspended during any period in which Seller has returned Products and
is evaluating or repairing or reworking them as set forth in subsequent
paragraphs of this Section 9. When Buyer has developed sufficient data, Buyer
will propose and Seller will consider warranties for one or more Products based
on beam-on time rather than a time-based warranty.”



  3.   General.

Except as otherwise provided in this Amendment, all terms and conditions
previously set forth in the Agreement shall remain in effect as set forth
therein and all defined terms used in this Amendment shall have the same meaning
as indicated in the Agreement. In the event that this Amendment and the
Agreement are inconsistent, the terms and provisions of this Amendment shall
supersede the terms and provisions of the Agreement, but only to the extent
necessary to satisfy the purpose of this Amendment.

2

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives on the dates indicated below.

             
TomoTherapy Incorporated
1240 Deming Way
Madison, WI 53717
USA
 
                                 




   
By: Frederick A. Robertson
Title: Chief Executive Officer
Signature: /s/ Frederick A. Robertson
Date: 10 April 2009
 
 




   
Siemens AG Healthcare Sector
Components & Vacuum Technology
Henkestrasse 127
91052 Erlangen
Germany
 
 





   
By: Manfred Apel
Title: General Manager
Signature: /s/ Manfred Apel
Date: 26 March 2009
 
 




   


 
   
By: Johann Schwarzenecker
Title: Vice President, Account Management,
OEM Business
Signature: /s/ Johann Schwarzenecker
Date: 23 March, 2009
 
 





   


 


3

EXHIBIT C

Out-of-Warranty Accelerator Assembly Repairs

Seller will repair out-of-warranty Accelerator Assemblies (part number [ * ])
for a price not to exceed $[ * ] per unit. The repaired out-of-warranty
Accelerator Assemblies are warranted for a period of twelve (12) months from the
date of delivery, as further described in Section 9.

If an Accelerator Assembly cannot be repaired as determined by both Seller and
Buyer, then Seller will issue Buyer a $[ * ] credit for scrap value of the
material.

4